Title: From John Adams to John Marshall, 5 July 1800
From: Adams, John
To: Marshall, John



Dear Sir
Quincy July 5th 1800

I have received your favor of the 24th of June & thank you for transmitting to the Secretary of the Treasury a commission for Mr. Smith. If Mr. Smith for any reason should decline this appointment, my opinion is that Mr. William Morris of N. York, at present Deputy collector is next in the line of merit & you may send a commission to him.—I concurred with you & the gentlemen you consulted in opinion, that it would be prudent to direct Mr. King to use his best endeavors to bring the British government to some explanations, untill I received yours of the 26th of June with a copy of Mr King’s letter of 26 of April when I fully agreed with you that it will be proper to wait for Mr Kings number 67.—All the complaints made to your department of depredations committed by the Spaniards on the American commerce, I pray you to transmit to our minister at Madrid, with instructions to make friendly representations & endeavor to obtain justice.—I approve of your sentiments, concerning the Portuguese sailors. The duties of humanity will never be neglected, I hope, by the American government. I arrived here on the third.
With great esteem I am Sir your most obedient & hume. sert
